                     Case 5:19-cv-08372-EJD Document 1 Filed 12/23/19 Page 1 of 44




              1 MICHAEL F. DONNER (SBN 155944)
                ANTHONY J. DUTRA (SBN 277706)
              2 425 Market Street, 26th Floor
                San Francisco, California 94105
              3 Telephone: (415) 777-3200
                Facsimile: (415) 541-9366
              4 mdonner@hansonbridgett.com
                adutra@hansonbridgett.com
              5

              6 Attorneys for Defendant
                ALLAN & ASSOCIATES LIMITED,
              7 a Hong Kong private limited company

              8

              9                             UNITED STATES DISTRICT COURT
             10                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
             11                                     SAN JOSE DIVISION
             12

             13 APPLE, INC.,                                    Case No.

             14                Plaintiff,                       NOTICE OF REMOVAL
             15         v.                                      [Removed from Santa Clara County
                                                                Superior Court Case No. 19CV358715]
             16 ALLAN & ASSOCIATES LIMITED, A2
                GLOBAL RISK LIMITED, BRADLEY
             17 JAMES ALLAN, and DOES 1-100,
                inclusive,
             18
                           Defendants.
             19

             20

             21 TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE NORTHERN

             22 DISTRICT OF CALIFORNIA AND TO PLAINTIFF APPLE, INC. AND ITS COUNSEL OF

             23 RECORD:

             24         PLEASE TAKE NOTICE that Defendant Allan & Associates Limited, a Hong Kong

             25 private limited company (“Defendant”), respectfully request the removal of that certain

             26 state court action pending in the California Superior Court for Santa Clara County

             27 entitled, Apple, Inc. v. Allan & Associates Limited, et al., Case No. 19CV358715, to the

             28 United States District Court for the Northern District of California pursuant to 28 U.S.C.

                                                               1
16117989.2                                              NOTICE OF REMOVAL
                      Case 5:19-cv-08372-EJD Document 1 Filed 12/23/19 Page 2 of 44




              1 Sections 1332, 1441 and 1446. In support of this Notice of Removal, Defendant avers

              2 the following:

              3 I.      JURISDICTION
              4         1.       This Court has subject matter jurisdiction over this case pursuant to 28

              5 U.S.C. Section 1332, and this case may be removed to this Court pursuant to the

              6 provisions of 28 U.S.C. Section 1441(b), because (a) of diversity of citizenship between

              7 Plaintiff and all named Defendants, (b) the matter in controversy exceeds the sum of

              8 $75,000, exclusive of interest and costs, and (c) none of the Defendants are citizens of

              9 the State of California.
             10         2.       Plaintiff alleges in its Complaint that it is a citizen of the State of California

             11 and that all named Defendants are citizens of Hong, Kong, China. (See Complaint,

             12 attached hereto as Exhibit C, ¶¶ 6-9.) Hence, there is diversity of jurisdiction between all

             13 parties.

             14         3.       Plaintiff alleges in its Complaint that it suffered “damages totaling millions of

             15 dollars in an exact amount to be established at trial.” (See Complaint ¶ 43.) Hence, the

             16 $75,000 amount in controversy requirement has been met.

             17 II.     VENUE AND INTRA-DISTRICT ASSIGNMENT
             18         1.       Venue is proper in the Northern District of California under 28 U.S.C.

             19 Sections 1441(a) and 1446(a) because this is the District within which the state court

             20 action is pending.

             21         2.       Assignment to the San Jose Division of the United States District Court for

             22 the Northern District of California is proper under 28 U.S.C. Section 1441(a) and Local

             23 Rule 3-2(c) because the state court action was filed and is pending in the Santa Clara

             24 County Superior Court and Plaintiff alleges in its Complaint that a substantial part of the

             25 events or omissions which give rise to the claim occurred in Santa Clara County and that

             26 Plaintiffs' claims concern an agreement between Plaintiff and Defendant in which they

             27 chose Santa Clara County as the exclusive venue. (See Complaint ¶¶ 6, 13, 27.)

             28 ///

                                                                   2
16117989.2                                                 NOTICE OF REMOVAL
                       Case 5:19-cv-08372-EJD Document 1 Filed 12/23/19 Page 3 of 44




              1 III.     COMPLIANCE WITH REMOVAL PROCEDURE
              2          1.     In accordance with 28 U.S.C. Section 1446(a), a true and correct copy of all

              3 process, pleadings, and orders served upon Defendant in the state court action are

              4 attached hereto. (See Exhibits A-F.)1

              5          2.     Defendant's Notice of Removal is timely pursuant to 28 U.S.C. Section

              6 1446(b) because Defendant was served with the Complaint on December 10, 2019 as

              7 reflected on the Service of Process Transmittal that is attached hereto as Exhibit F, and

              8 was provided with a copy of the Complaint on December 10, 2019.

              9          3.     All other Defendants who remain parties in this action and have been
             10 served with the Complaint consent to this Notice of Removal, while at the same time

             11 objecting that neither this Court nor any court for the State of California has jurisdiction

             12 over those Defendants. The undersigned counsel avers that all named Defendants who

             13 have been served as of this filing consent to removal of this action. See Proctor v. Vishay

             14 Intertechnology Inc., 584 F.3d 1208, 1225 (9th Cir. 2009) (“One defendant’s timely

             15 removal notice containing an averment of the other defendants’ consent and signed by

             16 an attorney of record is sufficient [for removal]”).

             17          4.     Defendant will simultaneously serve this Notice of Removal on the parties

             18 and their counsel of record, and will promptly file it with the Clerk of the California

             19 Superior Court for Santa Clara County.

             20 ///

             21 ///

             22 ///

             23 ///

             24 ///

             25

             26
                  1
                  The copy of the Complaint accompanying this Notice is redacted because, on December
             27 9, 2019, Plaintiff filed a Motion to Seal the Complaint (which is set for hearing by the Santa
                Clara County Superior Court on February 6, 2020). (See Exhibit E.) Although the Motion
             28 has not been granted, the Complaint has been conditionally sealed pending the Motion's
                hearing.
                                                                 3
16117989.2                                               NOTICE OF REMOVAL
                   Case 5:19-cv-08372-EJD Document 1 Filed 12/23/19 Page 4 of 44




             1         WHEREFORE, based on the foregoing, good cause exists for removal and
             2 Defendant hereby requests removal of this action from the California Superior Court for

             3 Santa Clara County to the United States District Court for the Northern District of

             4 California.

             5 DATED: December 23, 2019                     HANSON BRIDGETT LLP

             6                                           By:/s/ Michael F. Donner
             7                                              MICHAEL F. DONNER
                                                            ANTHONY J. DUTRA
             8                                              Attorneys for Defendant
                                                            ALLAN & ASSOCIATES LIMITED,
             9                                              a Hong Kong private limited company
             10

             11

             12

             13

             14

             15

             16

             17

             18

             19

             20

             21

             22

             23

             24

             25

             26

             27

             28

                                                             4
16117989.2                                            NOTICE OF REMOVAL
Case 5:19-cv-08372-EJD Document 1 Filed 12/23/19 Page 5 of 44




                   EXHIBIT A
Case 5:19-cv-08372-EJD Document 1 Filed 12/23/19 Page 6 of 44
Case 5:19-cv-08372-EJD Document 1 Filed 12/23/19 Page 7 of 44
Case 5:19-cv-08372-EJD Document 1 Filed 12/23/19 Page 8 of 44




                   EXHIBIT B
Case 5:19-cv-08372-EJD Document 1 Filed 12/23/19 Page 9 of 44
Case 5:19-cv-08372-EJD Document 1 Filed 12/23/19 Page 10 of 44




                    EXHIBIT C
Case 5:19-cv-08372-EJD Document 1 Filed 12/23/19 Page 11 of 44
Case 5:19-cv-08372-EJD Document 1 Filed 12/23/19 Page 12 of 44
Case 5:19-cv-08372-EJD Document 1 Filed 12/23/19 Page 13 of 44
Case 5:19-cv-08372-EJD Document 1 Filed 12/23/19 Page 14 of 44
Case 5:19-cv-08372-EJD Document 1 Filed 12/23/19 Page 15 of 44
Case 5:19-cv-08372-EJD Document 1 Filed 12/23/19 Page 16 of 44
Case 5:19-cv-08372-EJD Document 1 Filed 12/23/19 Page 17 of 44
Case 5:19-cv-08372-EJD Document 1 Filed 12/23/19 Page 18 of 44
Case 5:19-cv-08372-EJD Document 1 Filed 12/23/19 Page 19 of 44
Case 5:19-cv-08372-EJD Document 1 Filed 12/23/19 Page 20 of 44
Case 5:19-cv-08372-EJD Document 1 Filed 12/23/19 Page 21 of 44
Case 5:19-cv-08372-EJD Document 1 Filed 12/23/19 Page 22 of 44
Case 5:19-cv-08372-EJD Document 1 Filed 12/23/19 Page 23 of 44




                    EXHIBIT D
Case 5:19-cv-08372-EJD Document 1 Filed 12/23/19 Page 24 of 44
Case 5:19-cv-08372-EJD Document 1 Filed 12/23/19 Page 25 of 44
Case 5:19-cv-08372-EJD Document 1 Filed 12/23/19 Page 26 of 44




                    EXHIBIT E
Case 5:19-cv-08372-EJD Document 1 Filed 12/23/19 Page 27 of 44
Case 5:19-cv-08372-EJD Document 1 Filed 12/23/19 Page 28 of 44
Case 5:19-cv-08372-EJD Document 1 Filed 12/23/19 Page 29 of 44
Case 5:19-cv-08372-EJD Document 1 Filed 12/23/19 Page 30 of 44
Case 5:19-cv-08372-EJD Document 1 Filed 12/23/19 Page 31 of 44
Case 5:19-cv-08372-EJD Document 1 Filed 12/23/19 Page 32 of 44




                    EXHIBIT F
Case 5:19-cv-08372-EJD Document 1 Filed 12/23/19 Page 33 of 44
Case 5:19-cv-08372-EJD Document 1 Filed 12/23/19 Page 34 of 44
Case 5:19-cv-08372-EJD Document 1 Filed 12/23/19 Page 35 of 44
Case 5:19-cv-08372-EJD Document 1 Filed 12/23/19 Page 36 of 44
Case 5:19-cv-08372-EJD Document 1 Filed 12/23/19 Page 37 of 44
Case 5:19-cv-08372-EJD Document 1 Filed 12/23/19 Page 38 of 44
Case 5:19-cv-08372-EJD Document 1 Filed 12/23/19 Page 39 of 44
Case 5:19-cv-08372-EJD Document 1 Filed 12/23/19 Page 40 of 44
Case 5:19-cv-08372-EJD Document 1 Filed 12/23/19 Page 41 of 44
Case 5:19-cv-08372-EJD Document 1 Filed 12/23/19 Page 42 of 44
Case 5:19-cv-08372-EJD Document 1 Filed 12/23/19 Page 43 of 44
Case 5:19-cv-08372-EJD Document 1 Filed 12/23/19 Page 44 of 44
